DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 12, 2021 has been entered.

Allowable Subject Matter
Claims 1, 3-15 and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Tao et al. [US 20130000505 A1] teaches evaluating a cost function that measures how a lithographic metric is affected by a set of changes to the features for a plurality of lithographic process conditions, and expanding the cost function into a series of terms at least some of which are functions of characteristics of the features. The prior art to Liu [US 20130204594 A1] teaches a method for simulating a three-dimensional spatial intensity distribution of radiation formed within a resist layer on a substrate resulting from an incident radiation.

	With regard to claim 15, the prior art of record does not anticipate nor render obvious to one skilled in the art a non-transitory computer program product comprising a 
	Claims 3-14 and 17-22 are allowable by virtue of their dependency.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MESFIN T ASFAW/Primary Examiner, Art Unit 2882